DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8, 12, 14, 15, 19, 20, 58 and 59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trenor (Sustainable Polymeric Materials Derived from Novel Soybean Based Monomers and Polymers:  From Synthesis to Applications).
Regarding claims 1, 3, 6, 58 and 59:  Trenor teaches a composition comprising rubber and a polymer that is produced from a plurality of plant oil based compounds, soybean based monomer (SBMA), or oleic acid (“a naturally occurring fatty acid found in numerous vegetable oils”) and styrene by free radical polymerization (pages 8, 11, 14-16).  Trenor teaches a styrene content of 11 wt% (page 17; Table 2.1).  Trenor teaches that their SBMA/styrene copolymer is also considered a rubber component with elastomeric properties (page 50).  Additionally, Trenor teaches adding their polymer to a rubber composition (page 50).
Regarding claim 2:  For this rejection the substitution is in whole.
Regarding claim 8:  The styrenated plant oil of Trenor is also a plant oil.
Regarding claim 12:  Trenor teaches a vulcanization agent (page 18).
Regarding claims 14-15:  Trenor teaches prior to vulcanization (DCP curing), and after vulcanization (pages 18-19).
Regarding claim 19:  Trenor teaches the claimed amount (pages 17-19).
Regarding claim 20:  Trenor teaches an unfilled rubber compound (pages 17-19).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 8-10, 12-15, 19, 20 and 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chisholm et al. (2012/0316309) in view of Trenor (Sustainable Polymeric Materials Derived from Novel Soybean Based Monomers and Polymers:  From Synthesis to Applications).
	Regarding claims 1 and 58:  Chisholm et al. teach a polymer that is a copolymer of a plant oil and another monomer [0085].  It would have been obvious to one of ordinary skill in the art before the invention was made to select a styrenic monomer from the short, finite list in Chisholm et al. to produce a styrenated plant oil.  The polymer of Chisholm et al. is a liquid at room temperature [0043, 0074, 0082].  Chisholm et al. teach incorporating their polymer into a rubber compound [0083; Example X].  Chisholm et al. teach that their polymer can be tailored for the desired glass transition temperature [0083], and that the monomer utilized can increase the glass transition temperature [0051].  
	Chisholm et al. fail to specify the weight percent of the styrene.
	However, Trenor teaches in an analogous styrene modified soybean oil that the glass transition temperature and toughness is increased with increasing content of styrene (pages 39 and 42).  It is a result effective variable.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of styrene as taught by Trenor for the desired glass transition temperature and toughness depending upon the end use of the polymer.
	Regarding claim 2:  For this rejection the substitution is in whole.
	Regarding claims 3, 6 and 59:  Chisholm et al. teach soybean oil as the plant oil [Examples], which would provide a styrenated soybean oil.
	Regarding claim 8:  The styrenated plant oil of Chisholm et al. is also a plant oil.
	Regarding claim 9:  Chisholm et al. teach EPDM [0158].
	Regarding claim 10:  Chisholm et al. teach reinforcing fillers [0083, 0162].
	Regarding claims 12 and 13:  Chisholm et al. teach that their polymer can replace some of a petroleum-based processing oil [0158-0159], which is a further lubricant.
Regarding claims 14 and 15:  Chisholm et al. teach compositions prior to, and after, being vulcanized [0026, 0045, 0082-0083, 0135; Examples].
	Regarding claim 19:  It would have been obvious to optimize the amount of styrenated plant oil used the rubber composition for the desired processability.  The claimed range is very broad, and not critical.
	Regarding claim 20:  Chisholm et al. does not require a filler [Examples].
	
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chisholm et al. (2012/0316309) and Trenor (Sustainable Polymeric Materials Derived from Novel Soybean Based Monomers and Polymers:  From Synthesis to Applications) as applied to claims 1 and 10 above further in view of Palombo (2006/0207700).
	Chisholm et al. teach reinforcing fillers [0083, 0162].
	Chisholm et al. fail to teach a claimed filler.  
	However, Palombo teaches silica as a reinforcing filler in an analogous composition [0035; Examples].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use silica as taught by Palombo as the filler in Chisholm et al.  It is a simple substitution of one known element for another to obtain predictable results.   


Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., unmodified plant oil) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant has made the argument that Table 2.1 refers to purified oleic acid, and alleges that it is not a plant oil monomer.  The Applicant also cites a section of the instant specification.  However, the section cited by the Applicant is not an official definition of “plant oil” in the specification.  Therefore, it is not read into the claims.  Trenor teaches that their oleic acid is “a naturally occurring fatty acid found in numerous vegetable oils”.  Therefore, the oleic acid is considered a “plant oil” compound as claimed.  The instant claims do not require a mixture of fatty acids.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763